Exhibit 10.1


Royal Caribbean Cruises Ltd.
1050 Caribbean Way
 
tel: 305.539.6000
Miami, Fl 33132.2096 USA
 
www.royalcaribbean.com





May 8, 2018


Adam M. Goldstein




Dear Adam:
This letter reflects the terms of your new role with Royal Caribbean Cruises
Ltd. (the "Company") and amends your Employment Agreement accordingly.
1.    Position.  On May 16, 2018, you will transition from your current role of
President and Chief Operating Officer to that of Vice Chairman of the Company
reporting to the Company's Chairman and Chief Executive Officer ("CEO").  In
such capacity, your duties and responsibilities will be those designated by the
CEO.
2.     Compensation and Fringe Benefits.  Your Compensation and Fringe Benefits
are amended as follows:

(a)
Base Compensation:  From May 16th, 2018 through December 31, 2018, your Base
Compensation will be $500,000 per annum.  Thereafter, and for the duration of
your term of employment, your Base Compensation will be fixed at $250,000 per
annum.

(b) Bonus Compensation.  For the calendar year 2018 you shall receive Bonus
Compensation determined based on your current role as President and Chief
Operating Officer but the amount will be prorated for the four and a half-month
period you will be serving in that role.  Thereafter, your bonus will be zero.

(c)
Equity and Long-Term Incentive Awards.  You shall retain any equity grants held
by you as of May 15, 2018, subject to the terms and conditions of the plans or
agreements under which such equity grants were awarded.  For the sake of
clarity, this includes the Performance Stock Units where the number of shares
will vary depending on the Company's performance.

(d)   Fringe Benefits.  You will be entitled to the same fringe benefits as
other employees of the Company.

3.            Termination Event.  Subject to the following exception, you shall
not be entitled to any compensation otherwise payable under Section 8 of your
Employment Agreement upon a Termination Event.   If your employment is
terminated Without Cause on or prior to February 28, 2019, you shall be entitled
to payment of $4,000,000.  Payment shall be made in two equal installments of
$2,000,000.  The first installment shall be paid within ten days of your
termination

--------------------------------------------------------------------------------



and the second installment shall be paid on the first anniversary of your
termination; provided, however, that if such payment dates would result in an
impermissible acceleration or deferral of amounts previously payable pursuant to
Section 8 of your Employment Agreement (prior to this amendment)  by reason of
Section 409A of the Internal Revenue Code and the regulations promulgated
thereunder ("Section 409A"), such payment dates shall be modified to the minimum
extent necessary to avoid the imposition of taxes and penalties under Section
409A.  In consideration of such payments, you shall, as a condition to your
receipt of such amounts, execute a general release in the form contemplated
under Section 8(F)(B) of your Employment Agreement.   Nothing in this Paragraph
3 shall preclude your right upon a Termination Event to (i) payment of any
accrued benefits or obligations owed to you; (ii) other than as set forth in
Paragraph 2 above, benefits (if any) provided in accordance with applicable
plans, programs and arrangements of Company or as required by law; and (iii) any
outstanding equity grant(s) held by you at the time of such termination as
governed by the agreement or plan pursuant to which such grant(s) was issued.
4.            Survival.  Except as modified by this Letter Agreement, your
Employment Agreement shall remain in full force and effect in accordance with
its stated terms.  On your termination of employment, you shall continue to be
subject to those provisions of your Employment Agreement that are intended to
survive your termination of employment, including the confidentiality
restrictions in Section 9, the intellectual property restrictions in Section 10,
the non-competition restrictions in Section 11 and the non-disparagement
provisions in Section 12.


Sincerely,
/s/ Laura Miller
Laura Miller
SVP, Chief Human Resources Officer
Royal Caribbean Cruises LTD




AGREED


/s/ Adam M. Goldstein
ADAM M. GOLDSTEIN
Date: 5/8/18



